Citation Nr: 0534684	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  94-39 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increase in a 50 percent rating for a 
dysthymic disorder.   
 
2.  Entitlement to an increase in a 40 percent rating for 
hypertension with hypertensive heart disease.   
 
3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	C. A. Valentin, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from August 1992 and May 1994 RO rating 
decisions.  The August 1992 decision denied an increase in a 
40 percent rating for hypertension with hypertensive heart 
disease and denied an increase in a 10 percent rating for a 
dysthymic disorder

The May 1994 decision increased the rating for the dysthymic 
disorder to 50 percent and denied a TDIU rating.  In 
September 1996, the Board remanded this appeal to the RO for 
additional development.  

In an April 2003 decision, the Board undertook additional 
development of the evidence, pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002), a regulation that was later invalidated.  
In November 2003, the Board remanded the appeal for further 
development.  

The issues of entitlement to an increase in a 40 percent 
rating for hypertension with hypertensive heart disease and 
entitlement to a TDIU rating are the subject of the remand at 
the end of the decision.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim addressed in this decision has been developed and 
the veteran had received the required notice.  

2.  The veteran's service-connected dysthymic disorder is 
manifested by no more than considerable industrial and social 
impairment and no more than occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for a 
dysthymic disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991; 38 C.F.R. § 4.132, Diagnostic Code 9405 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9433 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Effective November 7, 1996, during the course of the 
veteran's claim, the regulations pertaining to evaluating 
mental disorders were revised.  Either the old or new rating 
criteria may apply, whichever are most favorable to the 
veteran, although the new criteria are only applicable since 
their effective date.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 
(2000).

The old criteria, in effect prior to November 7, 1996, 
provided that a 50 percent rating is warranted for a 
dysthymic disorder, adjustment disorder with depressed mood, 
or major depression without melancholia, when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and when by reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating requires that the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and that the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain and 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9405 
(1996).  

Under the new criteria, which became effective on November 7, 
1996, a 50 percent rating is warranted for a dysthymic 
disorder where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9433 
(2002).  

In evaluating the evidence, the Board has noted various GAF 
scores which clinicians have assigned.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  For example, a GAF score of 41 to 50 is meant to 
reflect an examiner's assessment of serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  A 51-60 GAF score indicates the examiner's 
assessment of moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
61-70 GAF score indicates the examiner's assessment of some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well and having 
some meaningful interpersonal relationships.  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126.  

The most recent July 2004 VA psychiatric examination report 
noted that the veteran had received treatment at a VA 
facility for the previous twenty years and that he had no 
past history of a psychiatric hospitalization.  It was also 
reported that he had no past history of alcohol, drug abuse, 
or suicide attempts.  The veteran stated that he had been 
working for the last twenty-seven years as a special agent 
for the Treasury Department and that he was planning to 
retire soon.  He also indicated that he had a college degree.  
The veteran reported that he was married in 1971, that he had 
two sons and a daughter, that he was divorced ten years ago, 
and that he presently had a relationship with a girlfriend.  
He noted that he had good relationships with his sons, 
daughter, ex-wife, and girlfriend and that he had positive 
interpersonal relationships at his job.  The veteran reported 
that he had a long history of occasional episodes of three or 
four days duration in which he would feel sad, depressed, and 
irritable, and would have a loss of interest in daily 
activities, loss of energy, insomnia, an inability to feel 
pleasure in daily tasks, a loss of interest in sex, an 
inability to concentrate, and have anxiety and tension.  

The examiner reported that the veteran was cooperative, 
spontaneous, and that he established eye contact.  The 
examiner stated that the veteran was alert, aware of the 
interview situation, and that he was in contact with reality.  
It was noted that there was no evidence of psychomotor 
retardation or agitation and that there were no tics, 
tremors, or abnormal involuntary movement.  The examiner 
indicated that the veteran's thought process was coherent and 
logical, that there was no looseness of association, that 
there was no evidence of disorganized speech, and that there 
was no evidence of delusions or hallucinations.  It was 
reported that the veteran had no phobias, obsessions, panic 
attacks, or suicidal ideas.  The examiner stated that the 
veteran's mood was depressed, that his affect was broad and 
appropriate, and that he was oriented to person, place, and 
time.  The examiner indicated that the veteran's memory for 
recent, remote, and immediate events was intact and that his 
abstraction capacity was normal.  It was noted that the 
veteran's insight was good and that his judgment was 
adequate.  

The examiner stated that the signs and symptoms described 
moderately interfered with the veteran's employment 
functioning and social functioning.  The examiner noted that 
there was no impairment of thought process and communication, 
no evidence of inappropriate behavior, and that the veteran 
was able to maintain basic activities of daily living.  The 
diagnosis was a dysthymic disorder.  A global assessment of 
functioning (GAF) score of 60 was assigned.  The examiner 
commented that the veteran had moderate symptoms and moderate 
difficulty in social and occupational functioning.  

Other recent treatment records show treatment for variously 
diagnosed psychiatric problems.  February 2005 and September 
2004 VA treatment entries noted that the veteran reported 
symptoms such as feeling anxious, restless, and irritable 
with poor tolerance to people, noises, and frustration.  The 
diagnoses were generalized anxiety disorder and GAF scores of 
55 were assigned.  April 2004, December 2003, and September 
2003 entries related essentially similar symptoms and 
indicated diagnoses of generalized anxiety disorder and GAF 
scores of 50.  

A prior March 1997 neuropsychiatric examination report, for 
VA purposes, addressed the veteran's neurological and 
psychiatric problems.  It was noted that he presented with a 
depressed mood, poor concentration, and difficulties at work.  
The veteran reported that he had worked as an Internal 
Revenue Service agent for nineteen years and that he felt 
overly pressured at work.  As to a clinical impression, the 
examiner stated that there was not enough reliable 
information for a diagnosis.  It was noted that there was a 
possibility of real neurocognitive and emotional disturbances 
that could not be definitely ruled out and that a mild 
neurocognitive disorder was suspected that merited further 
neurological assessment.  The examiner also indicated that a 
depressive disorder with prominent somatizations, compatible 
with the veteran's diagnosis of chronic dysthymia, was 
consistent with the self presentation, but could not be 
properly measured.  

A prior February 1993 VA psychiatric examination report noted 
that the veteran reported that he was depressed most of the 
time.  He stated that on many occasions, he would find 
himself irritable and unable to tolerate the pressures of his 
work routine.  The veteran indicated that he had tried his 
best in spite of physical problems to keep himself active 
because if he were to stay at home and think about all his 
problems, he would probably have killed himself by now.  It 
was noted that the veteran was divorced and that he lived 
with his mother.  He reported that, at home, he remained 
isolated most of the time and withdrawn.  The veteran stated 
that sometimes he felt ashamed when relating to other because 
of the peculiar look on his face due to his facial palsy.  

The examiner reported that because of the veteran's facial 
palsy, his facial expression was fixed, and mostly sad.  The 
examiner noted that the veteran's speech was very slightly 
slurred, but that he made himself understood.  The examiner 
stated that the veteran's responses were relevant, coherent, 
and logical.  It was noted that there were complaints of 
depression, isolation, avoidance of other people, poor sleep 
at night, and some vague suicidal ruminations with no actual 
suicidal plan.  The examiner indicated that there was 
irritability and rather poor tolerance to external stress and 
to frustration.  It was reported that the veteran was not 
delusional or hallucinating, that his affect was adequate to 
the emotional content, and that his mood was definitely 
depressed.  The examiner indicated that the veteran was 
oriented in person, place, and time and that his memory was 
grossly preserved.  The examiner stated that it was noticed 
that the veteran had some difficulty recalling certain 
details and that on various occasions he became blocked and 
unable to find the appropriate words to express himself.  It 
was noted that the veteran's judgement was fair and that his 
insight was superficial.  The diagnosis was dysthymia, 
chronic.  The examiner commented that the veteran's level of 
functioning was fair to poor from a psychiatric viewpoint.  

The medical evidence shows that the veteran has been employed 
for the last twenty-seven years, that he has positive 
interpersonal relationships at his job, and that he has 
positive relationships with his children, girlfriend, and ex-
wife.  The most recent July 2004 VA psychiatric examination 
report indicated a GAF score of 60 suggesting moderate 
symptoms.  Additionally, the examiner specifically commented 
that the veteran had moderate symptoms and moderate 
difficulty in social and occupational functioning.  Other 
recent VA treatment entries, dated from 2003 to 2005, have 
indicated GAF scores ranging from 50 to 55, suggesting either 
serious social and occupational impairment (such as no 
friends or unable to hold a job) or moderate symptoms.  A 
prior February 1993 VA psychiatric examination report noted 
that the veteran's level of functioning was fair to poor.  
However, the Board observes, as noted above, that the recent 
evidence indicates that the veteran has been able to hold a 
job for at least twenty-seven years and that he has some 
positive interpersonal relationships.  

The Board notes that the evidence as a whole demonstrates 
that the veteran's service-connected dysthymic disorder is no 
more than 50 percent disabling under either the old or new 
rating criteria.  Under the old criteria, an increased rating 
of 70 percent requires that the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and that the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain and retain employment.  
As noted above, the most recent examination report noted a 
GAF score in the moderate range, that the veteran has been 
employed for a long period, and that he had some positive 
interpersonal relationships.  The evidence is consistent with 
no more than a considerable degree of social and industrial 
impairment and does not rise to the level of severe social or 
industrial impairment.  

As to the new criteria, the evidence does not indicate that 
the veteran's dysthymic disorder alone is productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to various symptoms as required for a 
70 percent schedular rating.  For example, the veteran has 
not been shown to have obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting his ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships.  All the medical evidence cited above would 
only provide negative evidence against the claim for a rating 
above 50 percent.  

As the preponderance of the evidence is against the claim for 
an increased rating for a dysthymic disorder, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent a rating decision in August 1992, a 
statement of the case in October 1992, a rating decision in 
May 1994, a supplemental statement of the case in May 1994, a 
rating decision in August 1994, a supplemental statement of 
the case in August 1994, correspondence in January 2002, a 
supplemental statement of the case in September 2002, and a 
February 2005 supplemental statement of the case.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations, including in July 2004.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  


ORDER

An increased rating for a dysthymic disorder is denied.  


REMAND

The other issues on appeal are entitlement to an increase in 
a 40 percent rating for hypertension with hypertensive heart 
disease and entitlement to a TDIU rating.  

This case was previously remanded by the Board in September 
1996 and November 2003.  The November 2003 remand was, 
partly, for the veteran to be afforded a VA cardiovascular 
examination to determine the severity of his hypertension and 
hypertensive heart disease.  The remand specifically 
indicated that a discussion of METs should be reported.  

The veteran was last afforded a VA cardiovascular examination 
in July 2004.  The diagnosis was hypertensive vascular 
disease.  The examiner commented that no METs could be 
reported because the veteran failed to report for an 
echocardiogram.  However, the examination report specifically 
indicated that if exercise testing was medical 
contraindicated (as it apparently was in the veteran's case), 
the examiner was to provide an estimate of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing, or shoveling snow) 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope.  An echocardiogram was not required for an estimate 
of METs.  The examiner did not provide an estimate of METs as 
indicated.  

Additionally, the Board notes that although the examiner 
stated that she had reviewed the claims file, there were 
several recent VA treatment entries that referred to a June 
2003 echocardiogram that showed a left ventricular ejection 
fraction of over 55 percent.  Further, the Board notes that 
the veteran did report for a subsequent August 2004 
echocardiogram that indicated a left ventricular ejection 
fraction of 60.  

The Board observes that a discussion of METs as well as the 
ejection fraction is necessary under the appropriate 
schedular criteria (Diagnostic Codes 7007 and 7101) to 
properly rate the veteran's service-connected hypertension 
with hypertensive heart disease.  Thus, as the requested 
discussion of METs was not provided by the examiner pursuant 
to the July 2004 examination, the case must again be 
remanded.  See Stegall v. West, 11 Vet.App. 268 (1998).  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claims includes providing 
him with an additional VA examination.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Accordingly, these issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Have the veteran undergo VA 
cardiovascular examination to determine 
the severity of his service-connected 
hypertension with hypertensive heart 
disease.  The claims folder must be 
provided to and reviewed by the examiner.  
All signs and symptoms necessary for 
rating the veteran's cardiovascular 
disorder under Diagnostic Codes 7007 and 
7101, to include a specific discussion of 
METs, should be reported.  There should 
be exercise testing for METs, but if such 
cannot be performed due to medical 
reasons, the examiner should provide an 
estimation of the METs level.  

2.  Thereafter, review the veteran's 
claims of entitlement to an increased 
rating for hypertension with hypertensive 
heart disease and entitlement to a TDIU 
rating.  If the claims are denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and allow 
an opportunity to respond, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


